                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 JAMES KENDALL BREYLEY, III,

        Plaintiff,                                                      ORDER
 v.
                                                               Case No. 20-cv-06-wmc
 HERBERT DARDEN, et al.,

        Defendants.


       Plaintiff James Kendall Breyley, III a prisoner in the custody of the Wisconsin

Department of Corrections, has submitted a proposed complaint and has paid the $400 filing

fee. Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.

       Accordingly, IT IS ORDERED that plaintiff James Kendall Breyley, III’s complaint is

taken under advisement pursuant to 28 U.S.C. § 1915A. Plaintiff will be notified promptly

when such a decision has been made. In the meantime, if plaintiff needs to communicate with

the court about this case, plaintiff should be sure to write the case number shown above on

any communication.


               Entered this 7th day of January, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
